IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,404



                      EX PARTE ROMAN LEE WALKER, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 2008-CR-11690 IN THE 226 TH DISTRICT COURT
                           FROM BEXAR COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault causing bodily injury and sentenced to twenty years’ imprisonment.

        Applicant contends that even though he timely filed a pro se notice of appeal, the Fourth

Court of Appeals dismissed his appeal for lack of jurisdiction. Walker v. State, No. 04-10-157-CR

(Tex. App.–San Antonio, March 3, 2010).

        The trial court has determined that Applicant filed a pro se notice of appeal in the Fourth
                                                                                                        2

Court of Appeals on April 23, 2009 (seven days after the date of his conviction). That notice of

appeal was not sent to the trial court until January 25, 2010. “If the notice of appeal is received in

the court of appeals, the clerk of that court shall immediately record on the notice the date that it was

received and send the notice to the trial court clerk.” Tex. R. App. Pro. 25.2(c)(1). The clerk of the

Fourth Court of Appeals failed to timely forward the notice of appeal to the trial court as required

by the Rules of Appellate Procedure.

          We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal

of the judgment of conviction in Cause No. 2008-CR-11690 from the Fourth Judicial District Court

of Bexar County. Applicant is ordered returned to that time at which he may give a written notice

of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. All time limits

shall be calculated as if the sentence had been imposed on the date on which the mandate of this

Court issues. We hold that, should Applicant desire to prosecute an appeal, he must take affirmative

steps to file a written notice of appeal in the trial court within 30 days after the mandate of this Court

issues.



Delivered: August 25, 2010
Do Not Publish